 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-CV-00636-JAM-DB
12                  Plaintiff,
                                                       MOTION FOR APPROVAL OF STIPULATION
13          v.                                         FOR FINAL JUDGMENT OF FORFEITURE
14   REAL PROPERTY LOCATED AT 5383
     STONEHURST DRIVE, MARTINEZ,                       Date: February 25, 2020
15   CALIFORNIA CONTRA COSTA COUNTY,                   Time: 1:30 p.m.
     APN: 367-230-018-7, INCLUDING ALL                 Ctrm: 6, 14th Floor
16   APPURTENANCES AND
     IMPROVEMENTS THERETO, ET AL,
17
                    Defendants.
18

19
                                              I.   INTRODUCTION
20
            The United States of America, by its attorneys, McGregor W. Scott, United States Attorney for
21
     the Eastern District of California, and Andre M. Espinosa and Kevin C. Khasigian, Assistant United
22
     States Attorneys, hereby move for Court approval of a Stipulation for Final Judgment of Forfeiture
23
     (hereinafter “Forfeiture Agreement”) as to each In Rem Defendant in the case. The Agreement resolves
24
     the dispute between the United States and Jeff and Paulette Carpoff, the only parties to have asserted an
25
     ownership interest in the In Rem Defendants. Several creditors have filed claims for unpaid construction
26
     work and HOA dues, and the government will retire those liens using the sale proceeds of each property.
27
     Accordingly, the In Rem Defendants set forth below should be forfeited, at which time the United States
28
                                                         1
                                                                    Motion for Court Approval of Stipulation for Final
                                                                                              Judgment of Forfeiture
 1 will commence efforts to sell each property and then address victim loss through the restitution process.

 2 A copy of the signed Forfeiture Agreement is attached as Exhibit A.

 3                            II. SUMMARY OF ASSETS TO BE FORFEITED
 4          Jeff and Paulette Carpoff, individually and through their alter ego LLCs. have agreed to forfeit

 5 the remaining 12 In Rem Defendants in the case. The government initially sought forfeiture of 14

 6 properties connected to the DC Solar fraud, but two properties were dismissed pursuant to the

 7 Coordination Agreement with the Chapter 7 Trustees entered by this Court in November 2019. See Dkt.

 8 49-51. Accordingly, there are presently 12 In Rem Defendants in this case, and the Carpoffs have

 9 agreed to forfeit their interest in each property. Those properties are:

10              1. 5383 Stonehurst Drive, Martinez, California, Contra Costa County, APN: 367-230-018-
                    7;
11              2. 14 Goree Court, Martinez, California, Contra Costa County, APN: 380-231-010-6;
12              3. 180 Midhill Road, Martinez, California, Contra Costa County, APNs: 161-280-005-0 &
                    161-280-034-0;
13              4. 186 Farm Lane, Martinez, California, Contra Costa County, APN: 377-280-041-7;
                5. 315 Summerhill Lane, Martinez, California, Contra Costa County, APN: 367-240-008-
14                  6;
                6. 1062 Mohr Lane, Unit C, Concord, California, Contra Costa County, APN: 147-401-
15
                    003-8;
16              7. 4021 Pike Lane, Concord, California, Contra Costa County, APN: 159-382-012-7;
                8. 4800 Blum Road, Unit 1, Martinez, California, Contra Costa County, APN: 159-400-
17                  001-8;
                9. 4808 Blum Road, Unit 2, Martinez, California, Contra Costa County, APN: 159-400-
18                  002-6;
                10. 2750 Maxwell Way, Fairfield, California, Solano County, APN: 028-230-150;
19
                11. 84 Carolina Cherry Drive, Las Vegas, Nevada, Clark County, APN: 191-07-510-061;
20                  and
                12. 473-475-477 E. Channel Road, Benicia, California, Solano County, APN: 0080-250-
21                  430-1.
22
                                              III. BACKGROUND
23
            On April 15, 2019, the United States filed a civil forfeiture complaint in rem against fourteen
24
     real properties (“In Rem Defendants”) connected to fraud and money laundering crimes in the Eastern
25
     District of California and other areas. The In Rem Complaint resulted from an investigation that went
26
     overt on December 18, 2018 when law enforcement agents executed a federal search warrant at the
27
     business location of DC Solar, a solar equipment company with its principal place of business in the
28
                                                        2
                                                                    Motion for Court Approval of Stipulation for Final
                                                                                              Judgment of Forfeiture
 1 Eastern District of California. As explained in various court filings in this matter and elsewhere, DC

 2 Solar was operated as a Ponzi-like scheme eclipsing at least $1 billion in loss.

 3          Following the filing of the In Rem Complaint, the United States commenced its efforts to notify

 4 potential claimants of the forfeitures, including serving the complaint on the five LLCs holding title to

 5 the properties and the owners of those entities, Jeffrey and Paulette Carpoff. The United States also

 6 provided notice of this action to lienholders and lodged the complaints on the bankruptcy docket for

 7 DC Solar’s parent company, In re Double Jump Inc., Case 19-bk-50102. Furthermore, public notice on

 8 the official internet government forfeiture site, www.forfeiture.gov, began on May 4, 2019, and ran for

 9 thirty consecutive days, as required by Rule G(4)(a)(iv)(C) of Supplemental Rules for Admiralty or

10 Maritime Claims and Asset Forfeiture Actions. See Dkt. 4, 40. Additionally, the United States has

11 posted copies of the complaints on many of the properties and filed the restraint of a lis pendens against

12 each of the In Rem Defendants. See Dkt. 5-35.

13          Several parties have so far appeared in the case, but only the Carpoffs—individually and

14 through their LLCs—have filed claims of ownership, and they have now forfeited their interests. One

15 of the claims filed in this Action—by Daysh Development—corresponds to unpaid construction costs,

16 which the United States will retire from the proceeds of each property sale. The Franchise Tax Board

17 has file a claim for alleged unpaid taxes, and the government will work with that state entity on the

18 appropriate resolution. Lastly, CTBC Bank filed a claim concerning outstanding loans as relates to two

19 In Rem Defendants (2750 Maxwell Way and 4021 Pike Lane), which have been sold by the U.S.

20 Marshals Service. The government will work with CTBC to withdraw their claims prior to the hearing

21 on this motion.

22          At least two potential claimants have requested additional time to file their claims, and the

23 United States has accommodated each request. Those extensions expire in early February 2020.

24                                     IV. REQUEST TO THE COURT
25          The Forfeiture Agreement closes out the ownership of the only party to file a claim to the In Rem

26 Defendants, while providing nothing for the architects of the fraud. First, the Agreement prioritizes

27 victim recovery, as United States can now liquidate the properties and immediately address the victims’

28 interests in accordance with the provisions of 28 C.F.R. Part 9. Second, no other party has filed a claim
                                                       3
                                                                     Motion for Court Approval of Stipulation for Final
                                                                                               Judgment of Forfeiture
 1 to these assets and no claim is expected from the Chapter 7 Trustees, who previously alleged a potential

 2 interest in the assets through a bankruptcy proceeding in Reno, Nevada. Third, while the California real

 3 estate market has experienced a recent upswing in value, its continued strength is uncertain, and the

 4 United States believes a sale in the coming months will result in liquidating the remaining In Rem

 5 Defendants when their value is highest. The recent sales of In Rem Defendants 773-475-477 E. Channel

 6 Road and 4021 Pike Lane are illustrations of this strategy as each of those sales eclipsed appraised

 7 values and totaled millions of dollars in net equity that we hope to administer soon through the

 8 restitution process. Fourth, many of the properties are vacant houses and/or located in cold-weather

 9 cities, resulting in higher costs for property management and building maintenance. Such costs cannot

10 be recaptured and therefore erode net equity available for victims. Fifth, some of the properties are

11 subject to growing liens for unpaid construction costs and other taxes and fees. These items were

12 furnished to the property, or due and owing to a local taxing authority, and should be resolved and paid.

13          Lastly, this motion will serve as final notice to those potential claimants that have received an

14 extension to their filing deadlines.

15          For these reasons, the United States respectfully requests this Court enter a Final Judgment of

16 Forfeiture as to each of the In Rem Defendants in this case.

17

18 Date:      1/27/2020                                   MCGREGOR W. SCOTT
                                                          United States Attorney
19

20
                                                  By:     /s/ Kevin C. Khasigian
21                                                        ANDRE M. ESPINOSA
                                                          KEVIN C. KHASIGIAN
22                                                        Assistant U.S. Attorney
23

24

25

26

27

28
                                                         4
                                                                     Motion for Court Approval of Stipulation for Final
                                                                                               Judgment of Forfeiture
